Title: From John Adams to John Adams, 7 March 1824
From: Adams, John
To: Adams, John



My dear Grandson,
Montezillo March 7th: 1824.

Your kind letter of the 22d: February No 15 is as pleasing to me as the former numbers. I have not seen the Pilot. The young ladies, you speak of instead of tinkling verses and frivolous novels, had better read Dr Barrows sermons, get them by heart, and deeply impress them upon their souls. As to the Caucus I am glad you have not written me upon that, fir it si a very unedifying topic. The misfortune of Chief Justice Marshall is a severe affliction to me as it is to you and your family. I rejoice that his character and conversation are held in so high estimation by you, for he is a diamond of the first water. We are likely to be entertained here till next June with a controversy between Mr Otis & such antagonists as here after may appear, and I fear that anecdotes and circumstances will be brought to view which will give no pleasure to sober sensible people of either party, but the world must do its own business and I am glad that I have no more to do with it: however I have almost got to that state in which political writings of all kinds roll o’er Montezillo and but soothe my sleep!
It grieves me to hear of the frequent indisposition of your excellent Mother but I hapily find that there is a redeeming and restoring force in her constitution which preserves her and may it long preserve her even to the age of my Grandmother which was ninety. Your Brother the almost Lawer, who is here, has become fluent, eloquent, and voluble, upon every subject as if he had never had any hesitation How he has conquered all his checks and stops so effectually I know not, but he must have taken as much pains as Demosthenes did, who with pebbles in his mouth marched to the seashore and there harangued the storms.
I am well satisfied with you all three fully believing that you will make respectable men let Harvard College say what it will. Say to Abigail I hope she will return home before the putrid weather. I build strong hopes of seeing you all in August. Mr Shaw has disappeared from us for five or six weeks and for a long time I did not know where he was but have lately heard that he is in Salem, what he is doing I know not. Pray continue your letters regularly for they are one of the cordials of the old age of / Your affectionate Grandfather
John Adams.